Case 1:16-cv-00706-LPS Document 607 Filed 08/08/21 Page 1 of 3 PageID #: 24627


                                                                                              WILMINGTON
                                                                                             RODNEY SQUARE

                                                                                                NEW YORK
                                                                                        ROCKEFELLER CENTER




                                                                                               Anne Shea Gaza
                                                                                                 P 302.571.6727
                                                                                                agaza@ycst.com

                                           August 8, 2021

VIA CM/ECF

The Honorable Leonard P. Stark
United States District Court
   for the District of Delaware
844 North King Street
Wilmington, DE 19801

               Re:    SZ DJI Technology Co., Ltd., et al. v. Autel Robotics USA LLC, et al.,
                      C.A. No. 16-706-LPS

Dear Judge Stark:

        Autel writes pursuant to the Court’s directives at the August 4, 2021 Pre-trial Conference
and respectfully requests that the Court issue an Order directing DJI to further narrow the
number of asserted claims for trial from twenty-seven (27) to no more than three (3) per utility
patent and the one (1) DJI has asserted for the design patent. See Ex. A (Aug. 4 Hr. Tr. at 49:10-
50:1).

        DJI currently asserts infringement of 27 patent claims across the three utility patents and
one design patent. Ex. B (excerpted e-mail chain) (8/6/21 e-mails). There is no reasonable
chance the parties can address that number of claims with the jury in the time allocated for trial.
Instead, further pretrial narrowing will allow the parties and the Court to focus on a more limited
subset of claims, which DJI likely already knows it intends to put before the jury. It will also
limit the gamesmanship associated with eleventh-hour surprise narrowing by DJI and the waste
of resources by the parties and the Court in preparing to address invalidity and non-infringement
arguments on an unwieldy number of claims.

        DJI’s apparent refusal to reduce its asserted claims to a reasonable number has prejudiced
and continues to prejudice Autel. Just two weeks before trial, despite repeatedly requesting
claim narrowing from DJI (Exs. C-D, excerpted e-mail chains, 7/15/21 & 7/26 emails), Autel
was forced to expend significant resources and time preparing for trial on fifty-nine (59) claims.
Then on August 1, mere hours before the parties’ joint proposed pretrial order and jury
documents were filed, DJI finally reduced the number of asserted claims, but only to thirty-six
(36) – still a highly improbable number of claims to be tried in one week on a phased schedule.
(Ex. B (8/1/21 9:31 PST e-mail).) On August 6, DJI further reduced the number of asserted



            Rodney Square ● 1000 North King Street ● Wilmington, DE 19801
                 P   302.571.6600      F   302.571.1253     YoungConaway.com
Case 1:16-cv-00706-LPS Document 607 Filed 08/08/21 Page 2 of 3 PageID #: 24628

YOUNG CONAWAY STARGATT & TAYLOR, LLP
The Honorable Leonard P. Stark
August 8, 2021
Page 2

claims to 27 (id.)1 – a number that is still essentially impossible to try in the 12-hour time limit
per side for all phases of the trial.

        While DJI argued at the Pre-trial Conference that most of the remaining claims are
dependent claims, that does not change the fact that both parties must present evidence for each
and every element of each asserted claim for each accused product, and also for any product that
DJI still contends is a commercial embodiment on which it intends to rely.

         It is not uncommon for courts in this District to order that a plaintiff reduce the number of
claims to be presented at trial. See, e.g., Personalized User Model LLP v. Google, Inc., C. A.
No. 09-525-LPS, Mem. Order, D.I. 606 (D. Del. Feb. 27, 2014) & Oral Order, D.I. 630 (D. Del.
Mar. 7, 2014) (advising after pre-trial conference that “substantial further narrowing of the issues
and focus is required in order for both sides to receive a fair trial and for the jury to evaluate the
evidence and render a verdict,” D.I. 606 at 11, and requiring, inter alia, final election of asserted
claims (D.I. 630), after which plaintiff narrowed from eleven to six claims across two patents
(D.I. 683; see also D.I. 602, Ex. 2 (pre-trial order identifying eleven claims)) (Exs. E-H); Reckitt
Benckiser Pharm. Inc. v. Watson Laboratories Inc., C.A. No. 13-1674-RGA, Order (D. Del.
Sept. 9, 2015) (ordering reduction across three patents from thirty to fifteen claims for bench
trial) (Ex. I); NexStep, Inc. v. Comcast Cable Commc’ns, LLC, C.A. No. 19-1031-RGA-SRF,
Oral Order (D. Del. Nov. 13, 2019) (ordering phased narrowing in nine-patent case, including
reduction of asserted claims to ten before filing of pre-trial order) (Ex. J). Autel respectfully
requests relief consistent with those prior rulings, and specifically that the Court limit the number
of asserted claims to three (3) per utility patent, plus the sole claim of the design patent, for a
total of ten (10) claims by no later than Tuesday, August 10.

        If the Court is not inclined to limit DJI to the number of claims it can present at trial, and
to the extent that DJI further reduces the number of claims after August 8 (i.e., at the eve of trial)
further prejudicing Autel – who diligently prepared for trial on all fifty-nine claims up until
August 1, and is now preparing on twenty-seven claims – Autel reserves the right to move for
fees and costs proportional to the reduction.

       Should Your Honor have any questions or concerns regarding the foregoing, counsel are
available at the Court’s convenience.

                                                       Respectfully submitted,

                                                       /s/ Anne Shea Gaza

                                                       Anne Shea Gaza (No. 4093)

1
 Claims 16, 17, 20, 21, 22, 27, and 28 of the ’530 utility patent; Claims 1, 2, 3, 6, 7, 8, 9, and 11
of the ’617 utility patent; Claims 1, 5, 8, 13, 15; 16, 18, 21, 23, 27, 30 of the ’049 utility patent;
and the sole Claim 1 of the D’514 design patent.
Case 1:16-cv-00706-LPS Document 607 Filed 08/08/21 Page 3 of 3 PageID #: 24629

YOUNG CONAWAY STARGATT & TAYLOR, LLP
The Honorable Leonard P. Stark
August 8, 2021
Page 3


Enclosures (Ex. A – Ex. J)

cc:    All Counsel of Record (via email)
